In an action by a wife to recover damages for injuries sustained when her hand struck a defective washtub cover, and by her husband for loss of services and medical expenses, order of the Appellate Term reversing a judgment for plaintiffs, entered on a jury verdict rendered in the City Court of the City of Hew York, County of Queens, and dismissing the complaint, unanimously affirmed, with costs. (See Kitchen v. Landy, 215 App. Div. 586; Liddell v. Novak, 246 id. 848, and Bibeault v. Kef gold Realty Corp., 250 id. 761.) Present — Lazansky, P. J., Carswell, Davis, Johnston and Taylor, JJ. [163 Mise. 876.]